136



             OFFICE     OF THE ATTORNEY GENERAL          OF TEXAS
                                  AUSTIN
GROVERSELLERS
ATr0RnE-f
       GD4cnA.L




           nttr iequ880 r0r M
       haa. bean ?W8it&
iTXitt8?                     by
your 1888 o o M unfo a tla a ,
                             ls




     county,        Taxa8,
     tiO#l     Ot   8 COkUlt




                                         ,ao&.ao      rot    8he par-
                                         qulpment       iaae8d    or
                                          1 oapy    or oontrrot
                               rsy    T.
                                      38Vid8M,       Y. D. end
                               D,) hub8       deted M8J 15,,1945
                               an8te?    0f $1,500.00 hOm thr
                               .oo ira     the DWl0?81 ?UOd t0




     not     lmO108.d
Emorable M. 'x.Jones, peas-~2


             The COUMU~OA~IIV        Court Judioially detsimined
     that    a grave em4rgsnay axl.rted baoaua4 of tha ra- ,
    lPota1if041th4 OQUJIt~ Or th4 tiy hO8pit~$44A.T4yt
    ba4ause Of q        ORt448trOph*     O? Qid~IUiO.
    JWditWO8       0t% the 06h@8      l%Utl~~  tiMBit  .XO*@d~
    thr liaitatiOn8 Or thr WU.Ut8 apBrOp?ih?d              a& the
    $500.00 llmlt ror 4eOh 51,000,000.00 arrears6 valua-
    tion Or JVOpO?tY ti?ihill        Mid    OOWttY. In ViOW Or th0
    above, #IO dOOtiOA8 Wer. Otil8d ia OOMOOtioQ             With
    th@ e8babl.hharnt       Or the hOOpit41, and tbar4 k48
    bran no advartlwIn~ for bid8 lnoonnsotfon rfth
    UY        Or     the   5WWhaOe8            0~     lXpO&~utU208.
          we     CoimIo8lonu'8 cowt     18 ourraatly   oon-
    8id4EIA(lth0 IaVUtmMt       Of an additional aaouat     a?
    tram 312,ooo.OC to $15,000.00 ior snlarg4n4~t and
    improvwaent    of tho propexty,  ri6h approxbatrly
    #9,0043.00 to be 6T@8r#W$       irtx thr Ponnmant
    ImprovesuIt    Fund and the balanor to b4 prld by
    warrants    of the County.
         "The 317,600,00 dJ8bur84msat 8hoWA QB the
    attaohed otst4mant of rroaiptr and dirburramenta
    Or      6 h4 flO&pit&].        FUid        ?4     M&ant8          8UOh   itela8   38
    Or       liU?O68 other e&up
                        aad   f oyese, and 18 hi sddit PV
                                                        on
    to MOM:8      aid by th4 oounty ror abinteaaaor or
    oharlty  pat P 4Ut8. No oollaotiona   mtla r0r tho
    aoootantoi the hargital have been jmld to the
    County  Colleotor.
          ‘&I-U-BlUOh 88 the lB#Olity Oi  the 48tablI8h-
    aell
       .t Or th4 (k&348 COMty m8pIkl     ha4 b64n qUe8tiOKW
    ad. I 8h4u ap rsoiatr rour Opinion up00 the legal-
    iti Of the r 01PO&L$ itWII8t
               '1.     Purohsra atidinitial iavsrtnarrt8;
               "a.     !&8n8frr8 or iUnd8;
               "3.     ~&;t'"t    Or taxer for th  hO8pItal

               "4.     Propored ezpandltuzr                      for    addition       to tha
                       h48pit8ll
               “5.     BkOerrit~          oi        81l   EOW~        ?sOetVr& by t&a
                       hosplkl    balag 8OOOurrtrQ rOr 60 the COW
                       ri881onrrt   oortrt rapd mid  to the oouaty
                        Coll4oto?*"
               M     are 4140 in rroeipt                       oi the 4OOCU~M~ing          data
~-tiond        in hour 1rttrr.
                                                                                                                  t::
                                                                                                                        138



Honorable Y. 3. Jcme,                              pa(la3


              80 8?0 rtr0 ilr?4O@i 6 Of the 8ttpplO~Ekl. r@qU88t
r0r   4~ 0pini0a   rr0m L. P. 9acl P ia, A0ting c0~ntp gditw,
f?W    rhioh lV@ qUOk   a8 rOuOW88                     .f

                     *(l)        II   it  pO88ibh      iOr U8 to a&k0
          fOE.thS            8OdUpl060d          a6tfitfU 60 thr h08p r ,!lI)::,
                                    ~BOd88     rFOm t!lO PWC4MMt      tiQ?OlMMrrt
                                      $U?POOI.

                  "(2)            ttw  W tFm8f8F     W WI SOai88 Of Oth4S
          fIWdS     to?         thODU?    080 Of lUia(rthO ;aUL&ffOY th8
          SdJ!knUl80                W 8 aiitiM 60 thr hOa&kl.

                    ‘(3)         ?d8Y WO t88UO WUrMt81:                          ii ILUUOUJ,
          r0r 4B            lga~tio@   to the hospital.

                    ThO       hqUil’%O8             Md      &@8@     8Ubd%t0d          Il8i8O 00Zt0iB
qUe8tiOSl8 $O?tdnin(                          60 tha luthorl               or        the omla$88~onere’
OOW;  with rrrwonu                           oi the
                                              to (1) amndncaY                              oouuty budget;
(21 r8%abliahmant,      opsrrtfaa  and 4aalntenenoo                                        or a oouat~            .
horpital;     (3) 8ruQioa    of a dabt ogaine8 the                                         OCrn~l      8&d
(4) transiwtia~ the ooa8titutioaal?ua& OS tam oounty.
   ehail di8OUB8 th8
‘n’e                          lOt4 Or the rO?SgOiOg 200
pO8i6iOR8,            and                                          ria         b tha faoto ad !a-
          luba i
fo r ma tim                                                                    d a 8p68ti18 qUe8tiCUi8
pl’OpOMdad:




                    h~n&Wrh                   80 the OOWlt               budeet mU8t        b8 BId8 iii 00d)-
pihO           With Sh8            p19ti8l~~i8     Or           At i fOi0        &98-u,       ‘18~1000’8     A+
not&t@&        OiVfi          6tdUtO8,         whloh ~rOVidU                     ia pUtI

                                      *on      the badgot ha0 brra tiMnJ                          rp
       pPole~*b; ;ha Cmfseioarrr*     Court   ohi buQoS,
       l@ a rove4 by the Qouxt ehall bo hd        rith
       tha EL rk of *ho couny   cow*,   and turr   leti&
       olrlr        in      8OOQtiNlO8             thW@dth,              8ti     M    UBOnditWO
       of the rt&8                     0r     thr    octlnty-
                                                      P8l.l UmraUtar  be
                                      Ln 8tPiOt oom~lianoo with thr bud@
                                            the Court. Exorpt th8t etaorg~oo)
                                            in eau or #,0V0 ptrLllonow881
       $0      ~0%           U~8U6i          @#id WirW~OOOn                OOIId~tiOti8 IKhiO
                                                                                                         ‘,:
                                                                                                               139



EQao?oblrbl.PI.taaao, paem 4


          ooalb not, by rrroooobly                          &U&wit, thou~t MA"
          ltta a lla  a been
                   hovo , lnoladmdin tha orl&&
          bud(let,         may     Wna       Ciao    to     time     be lub h o r labya d
          the    Cwrli me la5a&55a%# &O tie obi&ol                             bud6.t.
          - lu 00508
                   W h o =@
                          lM h OM Ad~Wl~O
                                        t0th.
                                            Or i-
          &art        bud@          io aodo,         oopy of thr ordoz of
                                                     l
          the OOur8 rwadh                       thr bud65$ mholl bo tiled with
                                     lad ltt08b d
          th eClWk Oith eEOM tyCOur ’t,         %o th a
          bUamt W41Am14                       ldOptr(l.”
                     ‘itit
                        dwr?taSAt                   ha l
                                                       soari8bnt~ held tho$                       wlmtho?
0@ iir mA
       litu~tiOn                    io 0~0 rhiok (Iambm llo o o ified                       lm
                                                                                        liaearn?-
6Moy   under   &he bqd@t                      law,  in Mrr             to    authmlir the oommio-
SiOAOrO'   .a?8   t0 M#Ad                       the bul6.t.           ir    l   qUOOt;OA     Of t08$
griaUi4              $6 bo         a0804 P On bT %hm Oomad~oio~oro~                          otmar%.
                            $ tao         furlkar     held (q&ha                Ro    O-231$)t&t the
                            %hha oQadrrionrs5~                     mourt    ir A&     absal,otm luthh-
Orit   'to oxpad eoualy itmbo ln ths oomm uf l.arrgmnmy mad 10
riA0 I , anly hhwar the quortia! i8 dmbmtoblm Oi uhrpm ihr mxim-
b OAO0  Of M liSO~65AO~ i8 qUOOtiOAObl~.  tkIWW@?, 5516 OOUSt
h 08 A0a uth o r ity
                   t06Otb ?dA8   ld &MbH     thOt &A 5%5F6530~
rrirto an4 npaad    oouaty f~drn ~hmrefoot, rhorr the faatm
olr5rly 5hou ahe 0altz8?J. This (I5JWk40Ab ham ohm soaois-
k5Atlj      halA       th.>t       8 ooBloimolon~~m'
                                                  OOurt                      18 AOt    otatbhorlmmd
                                                                                                 to
lXp a Ad
       OOUAty
            fUnd0
                fOPDAQOWS 6ttwia O
                                 th 0
                                    lOOp aOr Cha iagd
purpome for whloh                   tie     %8x no         lrviad.
                     2.

                     ThO    8UthOdt~ Or Ch# cOi&5SiOA0r~’                             cOWb       Oi   WA00
                     lo8mRllm& l OOM$~ hompl&J lo found under ChopCur 5,
                     Mtiolm        l&fl, V. A.             C. 9..      whloh, in gkrt, provL4mor
               *Tho oolmasmoloMroooart ot on) oouaty &all
               pa*m? tm lotobllmho oountyhoo ltal and to
          5lUoZ60 M yl Xtetin( ho. itlB for tf:
                                              l O"Lfh;tt
          w8o h r eao t            luf
                         r 0r o o n8   P r r i~4rroa
                                                  6 a
          a lo r o ro or in ur y,
                                wbjrot     DO8h e    pa9
                                                       rt51 306
                                                              5r ’
          8h loohapta.    P

                     fa 00~0tr~itin6ah0 rO?O@EObU ha&~oIm#                                 thhi0 UOl-
MAN       hmid in          cwAi0
                      we. 0469 that Wwlifiod        60Aw 8! power
80 OOAfO~?O& upa! thr 6~rtOoiaoo8'     obfuyt to lmtobliabmad
b mnlu@m   hompi$mlr  r0r oounty pur   005, mlthouehbond@ lto
not 1mmu.d OS oaotmaplotmd  lo prorl rld undn otha titiolmo
Of tha Rtl8.
    HonCubbl5 Y. 2. JOA55, pm&3                             5

                                                              J
                      Am to the lutho~lt~Of thm ooau~iooioa ' oourt
    rlth         ?5?rr5a05 to &ha 0050UlP0At, lrV/i~6 Lad 00
                                                           T laOtlOn of
    COSaO rOX Ch5 SdAt0A5AO5’IU& Othmr &%500055~~9~p5tUb@ Oi 8
    oounty hoopibrl, mub4lviolaa 3 of Artlol. 478, prmvld58
    that     the l0ami5Oion5r8'   oourt oholl hovm the powos "?m 00~5O
    to b olomooood,   lmvld      and ooll0ot0d  *uoh toror u 0~ th0
    rrol  and prrmm4l   property      own& la &ha oouatr mm P 8 m&all
    a50Ja Aoe5ooor~ to      OVh     8h0 rUA&O rot th0 I~O%A$~AMOO
    thrrror, ua for l@ OhhOT A508050?~ UpUlditUW              th51'0?O~.m

             alth refuracrrto the aarmor of dlnporltloaof fund8
    oolleotmdbr tha county hompitol,Qt. &&85 prorldret
                       "Ha (the Ou~Ortat5adoAt)                              oh511 00115ot 5~4
             rroolvo 011 a0~5~0 dar the hoopltol kmop on
             loourmto loooont of the OMI,                                    repor k&h l lM 0
             at the moathly mrbting of th5 bard of AOA5~5?5,
             5Ab &F#.Wd8 ChS 50~0 80 th0 OOAAtt OOli0OtOY
             within %0A days o?ter                        muoh aeOtin6."                    (h~5Ath555O
             oru5)

    Am to the nmthod of 5x enbin iuadm for the bba5fft c!f the
    OOuc&fhu ltol, w rmPlr po to thm rolioni.4    loagwmum~ot
    Artiolmu P41
                       *.     . .    lj-‘rn    bard ohm11 rrrtli~                       oil bill8 anll




                       1. Crrrtlon                 o? Dabt AUiAOt                   the COUtY.
                       !!b~tiOA7,               Art1015         ii     Or    Ch@    cOA0titUtit.m    Of   T5155,
    iA   part,       j!ZOVidbOI
                                     Jo dab8 for mny cpi                          oma   shell 0~5~   br
             iAOtiW:iii; mar                    m~~rnt b r w  0P
             lum ~?8violOa                     10 mod. lt thm tine oi
             th0     00110,    rot        15        iA    8Ad        OOli0Oti~6
             tU      t0 POt thm ;A1 brmmt th5S’OOlllnd &W-i&m  5t
             15058     b0  $5~ 05iit 05 0 bhik14~ rd.     . . .a




I
i
    Banoroblm         Y.        8, ~OA55, ~0          6
r


                      mhr rO306OiAg              OViOiOA 10 8 r0OtriOtiOA              p6   liaito-
    tiOA,  Md it hA5 beon her6 that rhmn A0 authority,&lots to
    bV, 0 tU t0 Da, 8 debt, A0 pm?        .#A 5X;bt to i&Our the
    aobt .  &0AA85? v* Lopea, (Civ. App.)    202 5. a. 1039, o?flm5-
    ed lm Z'JI.179, 217 9. ‘Kc373.) ve oiat ou# that the
    t6n  ‘dmbt. 00 wmd [A tb. 8bW0 OOAOt PtutlOaol~r0~151~0 lo
    to be dimtln&ulohed from obli~tlonr po?oble frcn murrent rm-
    VMUOO.                      ten   ‘,dobt*, above rr?~r,tod to            bmo bema doflnod
    .a0 oompr              adi-       W     ~OOUAi8?,       Obli6otioa     ki~&WOmdbt lOAt?OOt,
    UOOpt       WOh
                 00 10 08 thedOt    Of Qhm WbmbAt,      tit&b   the low-
    ful   on4       ?Oooa~0bl5
                        Ooatma~otion    of the prrtimm,   to be motlo-
    flmd out of the ourrmmtrovoauoo fes the pmr, or out of ease
    ?and thaa rlthia tke iaomU8to     ooatrol o? the o&ur&moloaerm~
    00ur8.~  (11 Tax. Jw., Illro. l21, p, 670). I? lt the tlm        a
    oontroot lo raodm, it lo omtaaplotrd that uy port        of the
    pPX5h550 DXi80 i# 80 b5    #id fYO8 tO%5A 15Vied ln4 lollooted
    r0r   rutiirbyear*,              thr obpi~tlon oofutltut5i 0 ldebt* wlthia
    the   055~l~#          of     the OOA5t;tUtiAA~ proh~bltlan.

                      a5        lO~iB~tUr5      ha8       luthorlmed     oouatleo     to oroote
    'Wobto"         nlthia the .~eanl~o? th5 ooaotltu6ionby rulhoolirln6

    obUeto &ho *I r8venuoo of the o o ua t,r 02 l rAtur5 year
    other than by OCMi~4fin~wlth the ltotntor~ pro~lsic~o mi                                  to
    bha lomuro~ o? boa48 mad/or &tom wU15nbm.
                      he        r5qaL5acnto       pmrtoinlna         to oom 5tltlv5 biddiA6
    on6 o4veztloln(lior oontrooto for pub110 warL *Ad 58 to the
    lsou5aOoo? ti.m mrrantr arm 056 torth in Artlole 23660,
    v. A. 0. 8. Dpe to the 6X508 bA@b      Of 5014 A?tiOh 111 5h11
    A08 quOt8 55~0 heroin iA it0 5Ati?5tr.    Seotlai2 Of Said
    Artiolr         u$ @ fo r th
                               th e?~qU~MDiA88                     OoAOUAi.Ag ldV@?tiOin
    8Ad   OO~~mtitiVO              blddiw     for pUb1.k          wO?km. %m 0011 5ttbAt       P 011,
    ;~owmvm?,60 6&e *p~wlmo~ of MU                               mmmtloa, whloh prwldoor
                   ". . . F~ovlbrll,
                                   thot La 0555 o? pub110 orlan-
              lty, wbara it be#aao geo0008ry to 808 88 01108 to
              a ~roprioto   aonoy to            reUovo the nmoomOlty            o? the
              lP &law,    or to pwwm                      the poporty      of luoh
              ooriat~      0)     olty,   or in 00~0        of    aaroro5o5a  4mw     to
              pub110 propsfi              , uohhsry         or l
                                                               q uip a mnt,
                                                                       th15
              provlmloaohaJ not apply; . . *a
1


/   Eoaoroble Y. Pi.3cnem,                        page      7
/


                                  0 0885         Or   aOr?MB            V. Cl&, of Mt. Plrqwt,
    &S.        IQ. (ii)%)               tha oourt to OOAOtrUiA4J 6&e 8bW    quo0od
     rmlOioa held                                 8olOsit,
                                     tie8 a prrbll:         woo not OOdiati8l 80
    &I’-  6lftU881OB                   UithilI th8              lZO8DtiO%           'IL      OOAAbOtiOllWith
    ;hlm a$tt5S,               the    OOurt 081&t                                                 I

                  w&e w&d 'p5oorv8' 8nd *p?okrt’,-    00 8pp1184
             to p&bliO lio&lth l$?yy the ldu Of tiB O& ,,l??iOiOAt
             on4 8??OOtiVO 8okM   rhloh kr8~8 i86W@&d     uati
             @?bd          u          o d h5OlBh            Or 8h S
                                                                  liutOaO                    ia     8mA00
             of  its       tip*      f rmant.
             $t?Ur(,       80     DO?tOiA;~            00
             ro~oi? of health 81?80
             pmril boooumo ot a pub

                  ‘hur               tB   Vi-    at th0 ?O?b~iQI     8 ?iIdi~      b,  Oh8
    cOid##f~4i0".CUT&                        that 8 litulit15fi 5&8d       A50055it8t%A#
    urtala  pabll0 la ~OV5lllSAtO In ardu to k50
    he$lth Or 6hS Of8t WAS Of 6hS mO,Unt?WOad t l
    lOth O~is5 108tiAg
            ah@                                 OfOOA6rObk                 8hO~SrO~          Wi&hhou&’ th5    00~~
    ~OtitiVO        bld4lq            5Ad   AOtiO55 r5quiXti in 800. 2                             Ot &XtiOl*
    23688.

                       Wi omll lttsntiaa,                       aho,       to   Sea.      3 of        oaia      808   whlo)L
    9?OV1480:
                       Vh@ri it           ohs11 bm          th5        $AtSAtiOll       ef    thr      COA-
             iOi~d~n~~~               cburt w
                                            0r 6h4 g0vw~ing    way,  80
             iOOU8        u.I5@ ?tO?~8Ud8 rO? th@ p8pAt     Of 011 OI 8AY

             i ;&;:            ~;~:ii"::e?i%%i                              ,;h:f%?A::
             Oh 01+OOi6
                   1     * r 808,
                         that       l068iA@ 008 o h 8
                                                    sUb ~5
             8tuOMOtr thclDrODOOtd 6i1mmWWXMt   td8bt~OO8,
             t&r rata           d     interrat         ouah &la@ uwroato                    ax* to
             bear,        upd tha uxintv Amturlty .&&a                                 thh*rroi.?

                       srotloa 5 of 0014A?t~olrporiko, ia DUtl
                          *m      80th           roquir04          b      3ootioa0        a   8a&      3
             8d      $&I       ?;6h$  $0 ?5fOr,5AbA l~bOti5A                            48flAd             hh
             Scotia            4,  mholl a08 be rgpfiOOb&r
                                                 8s 8I)urdi-
             twmo $8y5blr oat of ourrrat WI&@    tw bon4 fundaD
             u 8boVO &Otibti,     .ol t0 tii~O@     Ugtii-
             t&W80 by OOrrat~OO WI880  ti 8XO~OO O? ItV8
---   --   G.*   -q----r   Fo-   -
j:


                                                                                                      ,.
                                                                                                           144
     BcnmrabloY, 3. Joa!o, paa                       9
ii
I
i    iesuanorof time warront0. BOftkhar d0 We hat0 a OODY Of tho
i    wrrrn9a    Iaoaadwhoro0f 16 would be ooolbloto botsralnr
     whether said wuraata   lonfomd    t9 ti l ml@? aathorlahg
     thhrlr loouanoo or wro othorulao   lo&.
              It la our ophion that thr trufor, of fuada froplthe
     Jwy uld gularalfuaao was aQarshuiaea by law, #or ma00110
     horolnbotoradioauoao& Wr ahall.aotattamp%  t6 ma u9m
     other brahofaa auttioaed                      la the      lb a uioofr the f&l usoa prtain-
     ta gso lwh VMSIWO.




     oat of Bohr rmauu  of faukuo ~~88 by m4aa.n oi +mdor*r                                     lion
     no $ w,,
            b o wtAg0lu p u lr kulse o fiAntO?U%
                       AlB h o u&it
                                  hlp p enY*             )h r s lo mo   o f th e tr 8nu ~8iu lm
     with reiyuu                 So She ptuahuu              for   She bmoil$      oi   the   ownSy
     hooplhl    wuo         DOS     in pmruohor             of the    ltatutor~    or ocmatlSutlcur-
     a llu th o r i8y
                    of the ooadoalooorr ’ oowt, M a?@ not la poaror-
     o & aon ?lufflolmt     tart8 to axprrar an oplaloa lo to tho leeal
     or oqalhblr    ri#tto ai the oouaty w other putioa wUoh ml&t
     be Lorolna    with reapret    to the grraud   8taSoo of tke ltiaira
     o r sh elouaty bapital      of GalEeo count     The propoo~8la  I8
     bra4   dbh ma8# lapeata,      md it uoul4 t (I noo~rmar) iao ua So
     hew all of tb fart0 parSala           to aao a oW%o quoasia
     or qu~qioar aiabg        %n aomorl7 cm d&h 8hr 8 JuStsr    u it aar
     port&a          to the r-to           ot the omnt            m other    rti~,  rathrr
     than rdavor             Lo 6iroumoraoh              of   t1 I l~~~orar lo pmslbilltlu
     la oomrotlor,          with     looh a broa4            and ~marrf. pro oaitlm,     Irr
     thorafora         drollno      gaaaralopialm & aaowor So
                                    $0 ox ?a08 a
     yaw inquiryaa-to the Plsality of tha pu?ahaorof the Gaines
     caanty Hi30ital; am rolatr6 to ita praamt ltatua ulb to Oh4
     ricbtr Of & 4 ootmty u ‘Mar   partha whioh uy b4 in*olvd.
                 k8 to loor qautfm   prrta:la to the ooatrrgpLatsd
     tranatu of ooniltitatioarl             “et 4~0 Iha) our diwuo-
                                  faaQI, w be
     8iO#i hrroinboiozo  @Wt. tOqruI0 wita 8k l   OOlOO4 d OO~i.0   Of
     o p fnla $  will
                    , be lppliublr )o th loinq u ir y..
                       titk rofaoaw           to     your taqufry        a8   to   the lsvr or    su.8
     ior       Shr   Uiilt~A~AW of th4 homgibal,wo point out ShaS uad.r thr
         ortioa#        of Art.      b&72,    a ootu~ly wmmloa50nor8g               oowt      in atho
     Ez41 to latabliah a hoopltd    rurd In oonnootian  with asib authm-
     lty,  tha lmmloo~oarrof o o wilo em ml,u n4 ol        rob-dlrirlap   3,
     Art.  u7),  So lrty tar08 for @ha aar -8maaoo
                                            @        of Wi.       Also wa
        la8 0u8 that all lxpadituu    to8 wi(i  LU it&    ~hSdd bS u&S
     c     oimformity with           thr    eouaty       bu(lo$      and au tl 00404     aaanbmta
     thordo,          a nda lllooouato             okould     bS   allnrb by 8ho ldSoia~SrS*
     oo!*$       kr the    rnw      mamr      Umt        other     l@oopnti lplnpt the OOUlit#
     an dlmlrdr
%aaorrUe   Y. W. Jo~oa, peg0 10       .,



(ut.   44#4) with roforanoo Lo rontupplatrd Iaausnor'oi
wronts    ttu rddltla,to th4 korplt61,  Sh4 ioooaap~ of tlsa
wwrutr for prtbllolaprersaeats      1s gorrmod  by pa proti~lom
of Ah 2368a. Ktmovar, ia Sh elbuonoo ot nooosaar~ taoSo es
to  fhr oontorrplstrb.aaint4mnOr   rxpsnaro an6 d4ltlma to thr
hOop$Salrbor~ed     to, lnaof*r so ouoh aaiat+~aoo   orpo,nOo or
lmprao&oats   may ba @rldJ     so or                thr 1rpllSy
ol She origaal Soqulaitlaa                           la view of
the hot tbd, ior roaooao                            n   are uaablr
to Iotwmlno all nttorr dtb      rriar4noo   to t&o fo8allty oi the
wf b a l  loqulslbia oi &ha hooplhl no r*lnSod  So it0 prroons
ok f u0, we 13kouis0doallao So *as um yoot qBo*tiar 08 to
tko 1~ in6 of $a208 for tit4 purpoao o fwia to fnln8lu8k
h-pita 3 md for paying the tobt rutlw       oa tbo eonte latad
lrsuanaa of tim ww?anta fo? an abUtlo,       to luoh hoop“p tal,
           -With roforanooto yaat guoatiaa port&k




pontai tharria pr 4~ aaaouek  and roeorb       oi She bustaooo
ad opesationo ot 3 a hoopf8al.
           P\lr to t&o lidtr(, is888  sad  ini~matiorr lbalttod
ls lua to the brao(. as oto of ootkln       quaotlaaa Suhitt4d,
our anan~o to pow vu r cue quutlona &a~ brur o&iarcl
w&Skin the l%dSaticao    of tk4 availablr   iaoto.    IO t&W,
hunor,   thaS t$r above   on4 foto(ofa(~111 be o? ooe4
roalotanoo Qa oa~~ooSla    wfSh thr aaUoro     ralaad  by yaur
inquiry, as wall as thr quratiaa     aubalttadby the AStinl
AUdi80X.
. .
      146